     Case 18-30300 Doc 36-3 Filed 03/08/19 Entered 03/08/19 14:57:24                                          Desc
               Statement Accompanying Relief From Stay Page 1 of 3




                                        REQUIRED STATEMENT
                              TO ACCOMPANY MOTIONS FOR RELIEF FROM STAY

All Cases: Debtor(s) Gary D. Jeffries                              Case No.: 18-30300              Chapter: 13


All Cases: Moving Creditor: Nationstar Mortgage LLC d/b/a Mr. Cooper            Date Case Filed: October 29, 2018

Nature of Relief Sought         Lift Stay    Annul Stay       Other (describe) ___________________________
Chapter 13: Date of Confirmation Hearing              N/A          or Date Plan Confirmed 03/04/2019
Chapter 7:            No-Asset Report filed on _________________________
                      No-Asset Report not filed. Date of Creditor's Meeting: ___________________________

1.   Collateral
         a.           Home 17062 Waterford Drive, Lansing, IL 60438
         b.           Car Year, Make, and Model ____________________________________
         c.           Other (describe) ________________________________________________
2.   Balance Owed as of March 7, 2019: $234,258.95
     Total of all other Liens against Collateral: $0.00
3.   In chapter 13 cases, if a post-petition default is asserted in the motion, attach a payment history listing the
     amounts and dates of all payments received from the debtor(s) post-petition:
4.   Estimated Value of Collateral (must be supplied in all cases) $248,420.00, the Assessor's Value

5.   Default
         a.       Pre-Petition Default
               Number of months _____          Amount $______________

         b.       Post-Petition Default
               i.     On direct payments to the moving creditor
               Number of months 3           Amount $6,587.44

               ii.    On payments to the Standing Chapter 13 Trustee
               Number of months _____      Amount $______________

6.   Other Allegations
         a.      Lack of Adequate Protection 11 U.S.C. §362(d)(1)
               i.         No insurance
               ii.        Taxes unpaid Amount $ ____________
               iii.       Rapidly depreciating asset
               iv.        Other __________________________
         b.           No Equity and Not Necessary for an Effective Reorganization 11 U.S.C. §362(d)(2)
         c.           Other "Cause" 11 U.S.C. §362(d)(1)
               v.          Bad Faith (describe) _________________________________
               vi.         Multiple filings
               vii.        Other (describe) ____________________________________
         d.

18-036601_FXF
    Case 18-30300 Doc 36-3 Filed 03/08/19 Entered 03/08/19 14:57:24                                   Desc
              Statement Accompanying Relief From Stay Page 2 of 3



        e. Debtor's Statement of Intention regarding the Collateral
            viii.   Reaffirm          ix.     Redeem            x.      Surrender         xi.      No
                                                                                          Statement of
                                                                                          Intentions Filed

Date:   March 8, 2019
                                                            Respectfully submitted,
                                                              /s/ Umair Malik
                                                            Todd J. Ruchman (6271827)
                                                            Keith Levy (6279243)
                                                            Sarah E. Barngrover (28840-64)
                                                            Adam B. Hall (0088234)
                                                            Edward H. Cahill (0088985)
                                                            Umair M. Malik (6304888)
                                                            Manley Deas Kochalski LLC
                                                            P.O. Box 165028
                                                            Columbus OH 43216-5028
                                                            614-220-5611; Fax: 614-627-8181
                                                            Attorneys for Creditor
                                                            The case attorney for this file is Todd J. Ruchman.
                                                            Contact email is tjruchman@manleydeas.com

(Rev. 12/21/09)




18-036601_FXF
                       Case 18-30300 Doc 36-3 Filed 03/08/19 Entered 03/08/19 14:57:24                                                                                                            Desc
                                 Statement Accompanying Relief From Stay Page 3 of 3

                                             Motion For Relief Information
                                                        Post-Petition Ledger
                       Gary D. Jeﬀries
     Filed By:                                                                      Payment Changes
                              0
                                                                                                                    Interest
                                                                                                           Escrow     Rate
  Case Number:              1830300        From Date          To Date        Total Amount      P&I Total    Total   Change
   Filing Date:             10/29/18

 Payments in POC:          $12,662.65
First Post Due Date:        11/01/18




                             Amount                         Post Petition    Post Suspense                                     Payment Applied     Additional    Fees/Costs/Corp       Payment             LSAM BR
       Date                 Received       Applied To       Amount Due          Balance        Comments                        (P&I and Escrow) Escrow Applied       Applied           Suspense        Suspense Balance
                                                                             $           -                                                                                         $            -       $           -
                                                                             $           -                                                                                         $            -       $           -
                                                                             $           -                                                                                         $            -       $           -
     12/28/18          $        2,196.86   11/01/18     $         2,196.86   $           -                                                                                         $       2,196.86    $      2,196.86
     01/10/19                                                                $           -                                     $      2,135.23                                     $      (2,135.23)    $        61.63
     02/18/19          $        2,200.00   12/01/18     $         2,196.86   $          3.14                                                                                       $       2,200.00    $      2,261.63
     02/19/19                                                                $          3.14                                   $      2,135.23                                     $      (2,135.23)    $       126.40
                                                                             $          3.14                                                                                       $            -       $       126.40
                                                                             $          3.14                                                                                       $            -       $       126.40
                                                                             $          3.14                                                                                       $            -       $       126.40
                                                                             $          3.14                                                                                       $            -       $       126.40
                                                                             $          3.14                                                                                       $            -       $       126.40
                                                                             $          3.14                                                                                       $            -       $       126.40
                                                                             $          3.14                                                                                       $            -       $       126.40
                                                                             $          3.14                                                                                       $            -       $       126.40
                                                                             $          3.14                                                                                       $            -       $       126.40
                                                                             $          3.14                                                                                       $            -       $       126.40
                                                                             $          3.14                                                                                       $            -       $       126.40
